— In a proceeding to determine the custody and visitation rights of the parties with respect to their infant son, petitioner father appeals from (1) an order of the Family Court, Putnam County (Bowers, J.), dated December 24,1979, which, after a hearing, inter alia, granted certain visitation rights to him; (2) an order of the same court (Bowers, J.), entered February 8, 1980, which denied his application for counsel fees; and (3) a further order of the same court (Hickman, J.), dated January 7,1982, which denied his application to unseal the confidential minutes of an in camera interview between the parties’ infant son and Judge Bowers. Order entered February 8,1980, affirmed, without costs or disbursements. No opinion. Order dated January 7, 1982, affirmed, without costs or disbursements. No opinion. Order dated December 24, 1979, modified by deleting from the first decretal paragraph thereof the words, “Every Wednesday from 5:00 P.M. to 9:00 P.M.”, and substituting therefor, the following: “Every Wednesday from 5:00 P.M. to 7:00 A.M. Thursday (or just before school commences).” As so modified, order affirmed, without costs or disbursements. Under the circumstances, petitioner should be permitted to have overnight visitation, every Wednesday, with his son. Damiani, J. P., O’Connor, Thompson and Bracken, JJ., concur.